EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Sutkus on 11 March 2021.
The application has been amended as follows: 

A) Claim 70 has been amended in the following manner:
Claim 70 (Amendment): The method of claim [[ ]] 69, the remote energy source being external the subject.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As an initial matter, the petition filed on 7 August 2020 has been granted. In view of the granting of this petition, the instant application is a continuation of application 15/262836 filed on 12 September 2016, which is a continuation of application 14/351420 filed on 11 April 2014, which is a national stage application of PCT/US2012/060021 filed on 12 October 2012, which claims the benefit of provisional application 61/703003 filed on 19 September 2012 and provisional application 61/546350 filed on 12 October 2011.
As a relevant reference, the examiner cites Karathanasis et al. (WO 2013/056092 A1). This reference was cited in the prior office action on 13 May 2020. Nevertheless, in view of the granting of the petition discussed in the above paragraph, Karathanasis et al. (WO 2013/056092 A1) is no longer prior art because its publication date is later than the effective filing date of the instant application, and its filing date is the same as that of the instant application. As such, the rejections over Karathanasis et al. (WO 2013/056092 A1) have been withdrawn.
As close prior art, the examiner cites Jacobson et al. (US 2004/0077844 A1). Jacobson et al. (hereafter referred to as Jacobson) is drawn to a nanoparticle chain, as of Jacobson, title and abstract. The example of a nanoparticle chain which appears to read on the claimed invention is that of Jacobson, Figures 2A-2E, with figure 2A reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    220
    534
    media_image1.png
    Greyscale

For the purpose of understanding how the subject matter taught by Jacobson reads on the claimed invention, it appears that between two nanoparticles, there is a linker set forth by a line with an arrow in the middle of it. The portion of the linker to the left of the line is understood to be a first linker, and that to the right of the arrow is understood be a second linker.
However, Jacobson differs from the claimed subject matter at least because Jacobson does not teach a method of treating cancer. In fact, the composition of Jacobson appears to be used for molecular electronics and nanoscale optical devices, as of paragraph 0003 of Jacobson.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 30 April 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US Patent 9,439,966
US Patent 10,143,653
US application 15/922,429 (now US Patent 10,729,652)
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612